ACCEPTED
                                                                                       01-15-00444-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  10/9/2015 2:42:50 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

        No. 1-15-00444-CR, 01-15-00445-CR, 01-15-00446-CR
                                  In the
                           Court of Appeals                 FILED IN
                                                     1st COURT OF APPEALS
                                 For the                 HOUSTON, TEXAS
                         First District of Texas     10/9/2015 2:42:50 PM
                               At Houston            CHRISTOPHER A. PRINE
                                                  Clerk

                    No. 1378279, 1458347, 1458348
                    In 230th District Criminal Court
                         Harris County, Texas
                      
            BRANDON TODERICK JOHNSON, Appellant
                                    V.
                      THE STATE OF TEXAS
                                Appellee
                      
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                         
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with three aggravated robberies (RR1 3).

         Appellant entered a plea of guilty to all three offenses (RR1 4). The jury

         found him guilty as charged and assessed punishment in each case at 40

         years in the Institutional Division of the Texas Department of Criminal

         Justice (RR2 12). Appellant filed timely notice of appeal, and the court

         certified his right to appeal (CR-156, 158).
2. The State’s brief was due October 8, 2015. The State hereby requests an

   extension for the filing of the State’s brief until November 9, 2015.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

The State has been working on and has filed the following briefs in the last
thirty days.

      Moreno v. State
      1-15-00441-CR
      State’s Brief filed September 18, 2015

      Trigo v. State
      01-15-00382-CR
      State’s Brief filed September 24, 2015

      Rodriguez v. State
      1-15-00135-CR
      State’s Brief due September 30, 2015

Furthermore, the undersigned attorney has been assigned the following
briefs in addition to the brief in this cause number.

      Uddin v. State
      14-15-00082-CR
      State’s Brief due October 12, 2015

      Briones v. State
      01-14-00121-CR
      State’s Brief due October 15, 2015

      Dunn v. State
      14-15-00340-CR
      State’s Brief due October 26, 2015

4. This is the State’s first request for an extension of time to file its brief.
WHEREFORE, the State prays that this Court will grant the requested

extension.

                                       Respectfully submitted,

                                       /s/ Kimberly Stelter
                                       KIMBERLY STELTER
                                       Assistant District Attorney
                                       Harris County, Texas
                                       1201 Franklin, Suite 600
                                       Houston, Texas 77002-1923
                                       (713) 755-5826
                                       Stelter_Kimberly@dao.hctx.net
                                       TBC No. 19141400
                        CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:


Thomas Lewis
Attorney at Law
1602 Washington Ave.
Houston, TX 77007




                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826

10/9/15